Vista la moción que antecede sobre desestimación de la presente apelación y apareciendo que el apelante no ha radicado en la corte de distrito exposición del caso o trans-cripción de evidencia alguna, a pesar de haber vencido la última prórroga concedida con tal fin ni ha radicado en la secretaría de este tribunal la transcripción de autos, no obs-tante haber transcurrido con exceso el tiempo fijado para ello, se declara con lugar la referida moción, y se desestima la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de Humacao con fecha 27 de marzo de 1928, en el caso arriba expresado.